Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 1 of 16 Page ID #:2359




  1                                                                                                       O
  2
  3
  4
  5
  6
  7
  8                          United States District Court
  9                          Central District of California
 10
 11   RELEVANT GROUP, LLC, et al.,                       Case № 2:19-cv-05019-ODW (KSx)
 12                         Plaintiffs,
 13          v.                                          ORDER GRANTING IN PART
                                                         DEFENDANTS’ MOTIONS TO
 14   NOURMAND, et al.,                                  DISMISS AND DENYING MOTION
 15                         Defendants.                  FOR SANCTIONS [22, 23, 24, 34]
 16
 17                                       I.    INTRODUCTION
 18          Before the Court are three concurrently filed motions: (1) Defendants
 19   Nourmand & Associates (“N&A”) Motion to Dismiss Plaintiffs’ First Amended
 20   Complaint (“FAC”) (“Motion I”) (Mot. to Dismiss (“Mot. I”), ECF No. 22); (2)
 21   Stephan “Saeed” Nourmand (“Saeed”) and The Sunset Landmark Investment LLC
 22   (“Sunset”) (collectively “Defendants S”) Motion to Dismiss Plaintiffs’ FAC (“Motion
 23   II”) (Mot. to Dismiss (“Mot. II”), ECF No. 23); (3) Defendants S Motion to Sanction
 24   Plaintiffs (“Motion III”). (Mot. for Sanction (“Mot. III”), ECF No. 34.) For the
 25   reasons discussed below, the Motions to Dismiss are GRANTED in part, and
 26   DENIED in part, and the Motion for Sanctions is DENIED.1
 27
      1
 28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 2 of 16 Page ID #:2360




  1                            II.   FACTUAL BACKGROUND
  2          Plaintiffs allege the following facts. Plaintiffs Relevant Group, LLC
  3   (“Relevant”), 1541 Wilcox Hotel LLC (“Wilcox”), and 6516 Tommie Hotel LLC
  4   (“Tommie”) 5421 Selma Wilcox Hotel LLC (“Selma”) (collectively “Plaintiffs”) are
  5   limited liability companies operating in Los Angeles. (First Am. Compl. (“FAC”) ¶¶
  6   10–13, ECF No. 21.) Wilcox, Tommie, and Selma are special purpose entities created
  7   to develop properties in Hollywood and are managed by Relevant. (FAC ¶ 14.)
  8          Sunset is a California limited liability company, whereas N&A is a California
  9   corporation that functions as a real estate broker. Both Defendants share employees
 10   and officers and operate in Los Angeles. (FAC ¶¶ 15, 17.) Saeed is an individual who
 11   does business and lives in Los Angeles. (FAC ¶ 16.) According to Plaintiffs, Saeed
 12   operates with Sunset and N&A as a unified enterprise (“Nourmand Enterprise”) that
 13   develop and sell real estate in the Los Angeles area. (FAC ¶ 18.) Plaintiffs allege that
 14   Defendants conspired against and extorted millions of dollars from competing
 15   developers by reflexively initiating frivolous litigation under the California
 16   Environmental Quality Act (“CEQA”) without intention of reducing adverse
 17   environmental impact. (FAC ¶¶ 2, 23–24.)
 18          As a pattern of conduct, Plaintiffs allege that Defendants targeted developers
 19   which they knew were economically vulnerable and dependent upon the development
 20   of their property, and thus, susceptible to extortion. (FAC ¶¶ 8, 24, 42, 61, 74.)
 21   Defendants would then reflexively initiate and pursue sham CEQA litigation against
 22   vulnerable developers with the simple goal of padding their own wallets and securing
 23   personal concessions, rather than reducing adverse environmental impact. (FAC ¶
 24   24.)
 25          Plaintiffs specifically allege four instances where Defendants conspired and
 26   extorted from competing developers, aware that Relevant managed three of the four
 27   developers. (FAC ¶¶ 39–79.) The first instance occurred on March 3, 2016, when
 28   Sunset initiated a lawsuit against the City of Los Angeles naming Wilcox as a real




                                                 2
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 3 of 16 Page ID #:2361




  1   party in interest.   (FAC ¶ 39.)    Plaintiffs allege that Sunset advanced meritless
  2   arguments to delay the competing development and unlawfully extort millions of
  3   dollars. (FAC ¶ 42.) On June 9, 2017, Sunset again initiated a lawsuit against the
  4   City of Los Angeles and named Tommie as a real party in interest. (FAC ¶ 60.)
  5   Again, Sunset made more of the same meritless arguments. (FAC ¶ 61.) Even though
  6   Plaintiffs believed that the CEQA litigation was frivolous and a sham, nevertheless,
  7   Plaintiffs decided to negotiate with Defendants. (FAC ¶ 50.) On January 8, 2018,
  8   after lengthy negotiations, Sunset, Wilcox and Tommie settled both CEQA actions for
  9   $5.5 million and other unrelated CEQA concessions. (FAC ¶¶ 52–55.)
 10         The third incident involved Owners of the Schrader Hotel (“Schrader”). Sunset
 11   initiated another frivolous and sham administrative CEQA appeal in attempt to extort
 12   monies and unrelated CEQA concessions from Schrader. (FAC ¶¶ 65–66.) Schrader
 13   agreed to negotiate only legitimate environmental concerns and “would not negotiate
 14   any request . . . unrelated to CEQA.”          (FAC ¶ 67.)   Consequently, Defendants
 15   dismissed its administrative CEQA appeal. (FAC ¶ 68.)
 16         The final incident involved, yet again, Sunset filing a lawsuit against the City of
 17   Los Angeles naming Selma as a real party in interest. (FAC ¶ 73.) But before Sunset
 18   initiated the lawsuit against Selma, Selma met with Saeed to inquire why Sunset had
 19   appealed its proposed development. (FAC ¶ 77.) Saeed told Selma, “[y]ou know the
 20   drill. It’s going to take a check to make this go away.” (FAC ¶ 78.) Plaintiffs assert
 21   that Saeed’s statement establishes that he used the threat of litigation for the sole
 22   purpose of extorting money from Selma and not based on any purported concern
 23   regarding environmental impacts. (FAC ¶ 78.) Defendants filed suit against Selma on
 24   April 2, 2019. Selma refused to settle the lawsuit because it allegedly contained sham
 25   environmental concerns. (FAC ¶ 79.)
 26         Ultimately on June 10, 2019, Plaintiffs filed suit against Defendants and filed a
 27   first amended complaint (“FAC”) alleging three counts of conspiracy to violate the
 28   federal Racketeer Influenced and Corrupt Organizations Act (“RICO”), and extortion




                                                 3
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 4 of 16 Page ID #:2362




  1   in violation of California Penal Code sections 518, 522–24.            (FAC ¶¶ 80–131.)
  2   Defendants now move to dismiss Plaintiffs’ claims and seek sanctions for violation of
  3   Federal Rules Civil Procedure (“Rule”) 11. (Mot. I; Mot. II; Mot. III.) The Court
  4   now turns to the Parties’ arguments.
  5                                III.    LEGAL STANDARD
  6         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
  7   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
  8   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A
  9   court may also dismiss a complaint for lack of subject matter jurisdiction, pursuant to
 10   Rule 12(b)(1).
 11         To survive a motion to dismiss, a complaint need only satisfy the minimal
 12   notice pleading requirements of Rule 8(a)(2)—a short and plain statement of the
 13   claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations
 14   must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp.
 15   v. Twombly, 550 U.S. 544, 555 (2007). That is, the complaint must “contain sufficient
 16   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
 17   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). These factual allegations must provide
 18   fair notice and enable the opposing party to defend itself effectively. Starr v. Baca,
 19   652 F.3d 1202, 1216 (9th Cir. 2011).
 20         The determination whether a complaint satisfies the plausibility standard is a
 21   “context-specific task that requires the reviewing court to draw on its judicial
 22   experience and common sense.” Iqbal, 556 U.S. at 679. A court is generally limited
 23   to the pleadings and must construe all “factual allegations set forth in the complaint . .
 24   . as true and . . . in the light most favorable” to the plaintiff. Lee, 250 F.3d at 688.
 25   But a court need not blindly accept conclusory allegations, unwarranted deductions of
 26   fact, and unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979,
 27   988 (9th Cir. 2001).
 28         As a general rule, leave to amend a complaint that has been dismissed should be




                                                   4
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 5 of 16 Page ID #:2363




  1   freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when
  2   “the court determines that the allegation of other facts consistent with the challenged
  3   pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well
  4   Furniture Co., 806 F.2d 1393, 1401 (9th Cir.1986); see Lopez v. Smith, 203 F.3d
  5   1122, 1127 (9th Cir. 2000).
  6                      IV.      REQUESTS FOR JUDICIAL NOTICE
  7         The Court may take judicial notice of any fact that is “not subject to reasonable
  8   dispute in that it is either (1) generally known within the territorial jurisdiction of the
  9   trial court or (2) capable of accurate and ready determination by resort to sources
 10   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). A court
 11   shall take judicial notice of such a fact if requested by a party and supplied with the
 12   necessary information. Fed. R. Evid. 201(d). “A trial court may presume that public
 13   records are authentic and trustworthy.” Gilbrook v. City of Westminster, 177 F.3d
 14   839, 858 (9th Cir. 1999).
 15         Here, the parties submitted dozens of documents that they claim are relevant to
 16   the underlying evidence regarding the facts in dispute. (Req. for Jud. Not., ECF Nos.
 17   22-3, 23-3, 23-4, 24.) The Court DENIES the requests, as the documents are hotly
 18   disputed, and the full record of events has yet to be established in this case. See In re
 19   Am. Cont’l Corp./Lincoln Sav. & Loan Sec. Litig., 102 F.3d 1524, 1537 (9th Cir.
 20   1996), rev’d on other grounds sub nom. Lexecon, Inc. v. Milberg Weiss Bershad
 21   Hynes & Lerach, 523 U.S. 26 (1998) (courts generally cannot consider materials
 22   outside of the complaint in ruling on a Rule 12(b)(6) motion to dismiss).
 23                                     V.    DISCUSSION
 24         Defendants assert five arguments as to why this Court should dismiss Plaintiffs’
 25   FAC, they include (1) the Noerr-Pennington doctrine; (2) Plaintiffs released their
 26   RICO claims; (3) Prudential and Abstention doctrines; (4) Plaintiffs lack standing; and
 27   (5) Plaintiffs fail to adequately plead RICO claims. (Mot. I 2; Mot. II 2–3.) The
 28   Court shall address each argument in turn.




                                                   5
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 6 of 16 Page ID #:2364




  1   A.    Noerr-Pennington Doctrine
  2         The Court begins by considering the threshold issue whether the Noerr-
  3   Pennington doctrine immunizes Defendants from RICO liability.
  4         “Under the Noerr-Pennington doctrine, those who petition any department of
  5   the government for redress are generally immune from statutory liability for their
  6   petitioning conduct.” Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir. 2006). The
  7   Supreme Court has since applied Noerr-Pennington principles outside the antitrust
  8   field based on the First Amendment Petition Clause. Id. at 929–30; see also Kearney
  9   v. Foley & Lardner, LLP, 590 F.3d 638, 648 (9th Cir. 2009) (the doctrine was
 10   subsequently extended to bar other causes of action brought against a protected
 11   petitioner, including RICO actions).       However, “courts rarely award Noerr-
 12   Pennington immunity at the motion to dismiss stage, where the Court must accept as
 13   true the non-moving party’s well-pleaded allegations with respect to sham litigation.”
 14   In re Outlaw Lab., LP Litig., No. 3:18-CV-1820-GPC-BGS, 2019 WL 1205004, at *5
 15   (S.D. Cal. Mar. 14, 2019)
 16         Defendants argue that Noerr-Pennington doctrine immunizes their act of
 17   petitioning CEQA lawsuits, and thus, Plaintiffs’ RICO claims are barred. (Mot. I 7–9;
 18   Mot. II 8–10.)    Plaintiffs argue not so because Defendants CEQA petitions are
 19   “reflexive sham environmental lawsuits for the sole purpose of delaying the
 20   development of competing properties,” thus the doctrine is inapplicable. (FAC ¶ 2.)
 21         In the context of litigation, the Ninth Circuit has identified three types of
 22   situations in which the sham exception to Noerr-Pennington immunity may apply: (1)
 23   “where the lawsuit is objectively baseless and the defendant’s motive in bringing it
 24   was unlawful”; (2) “where the conduct involves a series of lawsuits brought pursuant
 25   to a policy of starting legal proceedings without regard to the merits and for an
 26   unlawful purpose”; and (3) “if the allegedly unlawful conduct consists of making
 27   intentional misrepresentations to the court, litigation can be deemed a sham if a
 28   party’s knowing fraud upon, or its intentional misrepresentations to, the court deprive




                                                 6
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 7 of 16 Page ID #:2365




  1   the litigation of its legitimacy.” Sosa, 437 F.3d at 938 (internal quotation marks and
  2   citations omitted). Here, only the first two exceptions are relevant.
  3         Under the first exception, there is a two-part test for whether something
  4   meets the definition of “sham” litigation: (1) “the lawsuit must be objectively
  5   baseless in the sense that no reasonable litigant could realistically expect success
  6   on the merits[;]” and (2) “whether the baseless lawsuit conceals an attempt to
  7   interfere directly with the business relationships of a competitor.” Prof’l Real
  8   Estate Inv’rs, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 60–61 (1993).
  9   However, the strict two-part analysis from Prof’l Real Estate Inv’rs does not
 10   apply under the second exception, known as the USS-POSCO exception. USS-
 11   POSCO Indus. v. Contra Costa Cty. Bldg. & Constr. Trades Council, AFL-CIO,
 12   31 F.3d 800, 810–11 (9th Cir. 1994). Instead, “the question is not whether any
 13   one [suit] has merit . . . but whether they are brought pursuant to a policy of
 14   starting legal proceedings without regard to the merits and for the purpose of
 15   injuring a market rival.” Int’l Longshore & Warehouse Union v. ICTSI Oregon,
 16   Inc., 863 F.3d 1178, 1187 (9th Cir. 2017) (internal citations omitted). In such a
 17   context, the legal success of an occasional sham suit is irrelevant. Id.
 18         Regardless of which exception may apply, Defendants assert that Plaintiffs have
 19   not met their burden to satisfy either exception. (Mot. I 7–9; Mot. II 8–10.) Plaintiffs
 20   argue that they need only satisfy the USS-POSCO exception, as they allege a
 21   series of improper lawsuits. (Opp’n to Mot. I (“Opp’n I”) 6, ECF No. 27; Opp’n
 22   to Mot. II (“Opp’n II”) 4, ECF No. 26.) As an initial matter the Court shall
 23   determine whether the Prof’l Real Estate Inv’rs exception or USS-POSCO
 24   exception applies.
 25         The Ninth Circuit has not established how many lawsuits are required to
 26   meet the pleading requirements of a “pattern” such that Prof’l Real Estate
 27   Inv’rs’s strict two-part analysis is not applied. Compare USS-POSCO Indus., 31
 28   F.3d at 811 (finding twenty-nine lawsuits potentially a “pattern”), with Amarel v.




                                                  7
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 8 of 16 Page ID #:2366




  1   Connell, 102 F.3d 1494, 1519 (9th Cir. 1996) (“Although we do not attempt to
  2   define here the number of legal proceedings needed to allege a ‘series’ or
  3   ‘pattern’ of litigation” two lawsuits do not constitute a “pattern”). Rather, the
  4   Ninth Circuit and district courts make such determinations on a case by case
  5   basis. See generally Wonderful Real Estate Dev. LLC v. Laborers Int'l Union of
  6   N. Am. Local 220, No. 119CV00416LJOSKO, 2020 WL 91998, at *9–10 (E.D.
  7   Cal. Jan. 8, 2020) (collecting cases). To determine whether the USS-POSCO
  8   exception applies, the Court finds the Third Circuit’s decision in Hanover 3201
  9   Realty, LLC v. Vill. Supermarkets, Inc., persuasive. 806 F.3d 162, 181 (3d Cir.
 10   2015).   In Hanover, the Third Circuit held that four sham petitions were
 11   sufficient to amount to a “series of lawsuits” as required by the USS-POSCO
 12   exception. Id. The Third Circuit made such a determination because plaintiff
 13   had sufficiently alleged that defendants filed four sham petitions for the purpose
 14   of obstructing plaintiff in obtaining necessary government approvals for a real
 15   estate project. Id.
 16         Defendants proffer a strawman argument, narrowly focused on the
 17   quantity of lawsuits, which is not dispositive to the Court’s analysis. (Mot. 9–10.)
 18   Again, the question is whether Plaintiff has appropriately alleged that the CEQA
 19   suits “are brought pursuant to a policy of starting legal proceedings without
 20   regard to the merits and for the purpose of injuring a market rival.” USS-
 21   POSCO Indus., 31 F.3d at 811. According to Plaintiffs, Defendants target
 22   competing developers, and initiate or threaten to initiate reflexive sham
 23   environmental lawsuits for the sole purpose of delaying the development of
 24   competing properties. (FAC ¶¶ 2, 23–33.) Plaintiffs also allege four instances
 25   where Defendants initiated such environmental lawsuits for the sole purpose of
 26   delaying competing real estate projects and extorting money from competitors.
 27   (FAC ¶¶ 1–2, 34–79.) The Court finds that Plaintiffs’ allegations are adequate
 28




                                               8
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 9 of 16 Page ID #:2367




  1   for the purposes of alleging the USS-POSCO sham exception. Hanover, 806 at
  2   181.
  3            At the pleading stage, Plaintiffs have sufficiently alleged that Defendants’
  4   environmental lawsuits constitute “sham” litigation as an exception to the Noerr-
  5   Pennington doctrine. See In re Outlaw Lab., 2019 WL 1205004, at *5 (courts rarely
  6   award Noerr-Pennington immunity at the motion to dismiss stage). For instance,
  7   Plaintiffs allege that Defendants demanded “aesthetic changes” unrelated to
  8   environmental concerns to settle lawsuits and told Plaintiffs “[y]ou know the
  9   drill.    It’s going to take a check to make this go away.”          (FAC ¶¶ 45, 77.)
 10   Accordingly, the Noerr-Pennington doctrine does not immunize Defendants from
 11   RICO liability, therefore, Defendants’ motion to dismiss premised upon the Noerr-
 12   Pennington doctrine is DENIED.
 13   B.       Release of RICO Claims
 14            Defendants further argue that Wilcox and Tommie released their RICO claims
 15   upon execution of the settlement agreements with Sunset, and thus Plaintiffs’ RICO
 16   claims fail. (Mot. II 10–11.) Plaintiffs oppose by arguing that the releases contained
 17   in the Wilcox and Tommie settlement agreements were expressly limited, and
 18   Defendants had not yet attempted to extort Selma. (Opp’n II 11.)
 19            In a motion to dismiss, a court may consider only the content of the pleadings.
 20   See Fed. R. Civ. P. 12(d) (noting that if the court considers evidence beyond the
 21   pleadings, the motion is one for summary judgment). However, the scope of the
 22   pleadings includes documents that are incorporated by reference into the pleadings.
 23   Fed. R. Civ. Pro. 10(c). Here, the parties have incorporated the Wilcox and Tommie
 24   agreements executed with Sunset, accordingly, the Court takes notice of their
 25   existence. However, the Court finds that the agreements are susceptible to
 26   interpretations other than the one set forth by Defendants, and thus, declines to make
 27   such a determination at the pleading stage where the court must construe the
 28   complaint in the light most favorable to Plaintiff. See Prime Healthcare Serv., Inc. v.




                                                  9
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 10 of 16 Page ID #:2368




  1   Illinois Union Ins. Co., No. 2:19-CV-2242-RGK-PJW, 2019 WL 6729700, at *2–3
  2   (C.D. Cal. Oct. 3, 2019) (declining to make a contractual interpretation where the
  3   writing was susceptible to two or more reasonable interpretations.).            Therefore,
  4   Defendants motion to dismiss premised upon the release of RICO claims is DENIED
  5   at this stage of litigation.
  6   C.      Choice of Law, Res Judicata, Younger Abstention
  7        1. Choice of Law
  8           Defendants absurdly argue Plaintiffs’ claims are barred from federal court
  9   because the Wilcox and Tommie agreements contain choice of law clauses. (Mot.
 10   II 21.) Plaintiffs correctly point out that Defendants have conflated a choice-of-law
 11   clause with a forum selection clause. (Opp’n II 23.) To educate, “a forum selection
 12   clause designates the state or court where litigation may be brought, while a choice-of-
 13   law clause identifies the substantive law that will be applied.” Khokhar v. Yousuf, No.
 14   C 15-06043-SBA, 2017 WL 3535055, at *3 (N.D. Cal. Aug. 16, 2017). Bordering the
 15   line of frivolous, Defendants argument is rejected and their request to dismiss
 16   Plaintiffs’ complaint premised on a choice of law clause is DENIED.
 17        2. Res Judicata
 18           Defendants next argue that res judicata bars Plaintiffs’ RICO claims because
 19   they should have brought their RICO claims in the earlier state court action. (Mot.
 20   II 22.) Plaintiffs argue that neither identity of claims nor privity exist between Parties,
 21   and thus, res judicata is inapplicable. (Opp’n II 23.) “Res judicata is applicable
 22   whenever there is (1) an identity of claims, (2) a final judgment on the merits, and (3)
 23   privity between parties.” Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning
 24   Agency, 322 F.3d 1064, 1077 (9th Cir. 2003). “Identity of claims exists when two
 25   suits arise from the same transactional nucleus of facts. Newly articulated claims
 26   based on the same nucleus of facts may still be subject to a res judicata finding if the
 27   claims could have been brought in the earlier action.” Id.
 28




                                                  10
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 11 of 16 Page ID #:2369




  1         Here, Plaintiffs RICO claims are not based on the same nucleus of facts as
  2   Sunset’s CEQA lawsuits.      For instance, Plaintiffs allege: (1) new Defendants in
  3   addition to Sunset, (2) Defendants functioned as an enterprise, (3) Defendants
  4   engaged in repeated acts of racketeering, (4) Saeed stated “[y]ou know the drill. It’s
  5   going to take a check to make this go away.” (See generally FAC.) These facts are
  6   not of the same nucleus of facts as Sunset’s CEQA lawsuits filed against the City of
  7   Los Angeles. Tahoe-Sierra Pres. Council, Inc., 322 F.3d at 1077 (stating “[i]dentity
  8   of claims exists when two suits arise from the same transactional nucleus of facts.”)
  9   Furthermore, only after settling the state court actions did Saeed make the alleged
 10   statement, consequently, Plaintiffs could not have brought their claims in the prior
 11   actions. Id. (finding that res judicata applies if claims could have been brought in the
 12   earlier action.) As Plaintiffs’ RICO claims are not barred by res judicata, therefore,
 13   Defendants motion to dismiss premised upon that doctrine is DENIED.
 14      3. Younger Abstention
 15         The Younger abstention is narrow and limited to “three exceptional categories”
 16   of proceedings: (1) “parallel, pending state criminal proceeding[s],” (2) “state civil
 17   proceedings that are akin to criminal prosecutions,” and (3) state civil proceedings that
 18   “implicate a State’s interest in enforcing the orders and judgments of its courts.”
 19   Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013).
 20         Defendants assert that the third category applies because the underlying CEQA
 21   cases involves California’s interest in enforcing its environmental laws, thus the
 22   Younger abstention bars Plaintiffs’ RICO claims. (Mot. II 23.) The Plaintiffs argue
 23   that Younger does not bar their RICO claims because the underlying CEQA litigation
 24   is neither a quasi-criminal action nor involves California’s interest in enforcing the
 25   orders and judgments of its Courts. (Opp’n II 23–24.)
 26         The Ninth Circuit has held that it is not the bare subject matter of the underlying
 27   state law that is tested to determine whether the state proceeding implicates an
 28   important state interest for Younger purposes. Potrero Hills Landfill, Inc. v. Cty. of




                                                 11
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 12 of 16 Page ID #:2370




  1   Solano, 657 F.3d 876, 884 (9th Cir. 2011). “Rather, the content of state laws becomes
  2   ‘important’ for Younger purposes only when coupled with the state executive’s
  3   interest in enforcing such laws.” Id.
  4          Here, Defendants have not met its burden to establish that the City of Los
  5   Angeles has taken an enforcement posture, rather, Defendants sued the City of Los
  6   Angeles for failing to take an enforcement posture. Id. (finding Younger inapplicable
  7   because the county had not taken action to enforce the state law against the parties,
  8   thus, the county had not taken an enforcement posture); (Mot. II 23.) As the City of
  9   Los Angeles has not taken an enforcement posture and Defendants are the ones taking
 10   action, the Court finds that Younger is inapplicable. See Potrero Hills Landfill, Inc.,
 11   657 F.3d at 882 (“a private litigant’s interest in seeing such measures
 12   enforced . . . does not implicate the principles of comity and federalism with which
 13   Younger and its progeny are concerned.”). Therefore, Defendants’ motion to dismiss
 14   premised upon the Younger abstention is DENIED.
 15   D.     RICO Claims
 16          To state a RICO claim Plaintiffs must allege (1) conduct (2) of an enterprise (3)
 17   through a pattern (4) of racketeering activity (known as ‘predicate acts’) (5) causing
 18   injury to plaintiff’s business or property.” United Bhd. of Carpenters & Joiners of
 19   Am. v. Bldg. & Const. Trades Dep’t, AFL-CIO, 770 F.3d 834, 837 (9th Cir. 2014). In
 20   addition, a plaintiff only has standing if the RICO predicate offenses were both the
 21   “but for” and proximate cause of an injury to plaintiff’s business or property. See §
 22   1964(c); Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985) (“[P]laintiff only
 23   has standing if . . . he has been injured in his business or property by the conduct
 24   constituting the violation.”)
 25          Defendants assert that Plaintiffs neither have standing nor have adequately pled
 26   the elements of a RICO claim. The Court shall now address each issue in turn.
 27        1. Standing to Assert RICO Claims
 28




                                                 12
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 13 of 16 Page ID #:2371




  1         To allege civil RICO standing under 18 U.S.C. § 1964(c), a “plaintiff must
  2   show: (1) that his alleged harm qualifies as injury to his business or property; and (2)
  3   that his harm was [brought about] ‘by reason of’ the RICO violation.’” Canyon Cty v.
  4   Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008). To determine whether a
  5   plaintiff has sufficiently alleged injury to his business or property, our circuit requires
  6   that a plaintiff asserting injury to property allege concrete financial loss. Id. “[B]y
  7   reason of” requires the plaintiff to establish proximate causation. Id. “Proximate
  8   causation requires some direct relation between the injury asserted and the injurious
  9   conduct alleged.” Id.
 10         Defendants assert Plaintiffs lack standing to assert RICO claims because
 11   Plaintiffs fail to adequately allege any harm to any specific business or property.
 12   (Reply to Opp’n II (Reply II) 10–11, ECF No. 31.) Plaintiffs argue their attorneys’
 13   fees and costs constitute a concrete financial loss because they were incurred
 14   responding to Defendants’ sham CEQA lawsuits.              (Opp’n II 21.)    Courts have
 15   previously held that attorneys’ fees incurred in fighting “frivolous lawsuits” initiated
 16   by the defendants qualify as an injury to business or property. See In re Outlaw Lab.,
 17   LP Litig., 2020 WL 1953584, at * 9–10 (holding that attorneys’ fees quality as injury
 18   to business and property when a plaintiff alleges that the process of litigating a lawsuit
 19   is part and parcel of the scheme) (collecting cases). Moreover, Plaintiffs allege
 20   Defendants’ conduct inflicted harm to their business by causing loss of funding and
 21   other income associated with the delays to their developments. (FAC ¶¶ 50, 98.)
 22   Accordingly, the Court finds that Plaintiffs have adequately alleged harm that
 23   qualifies as injury to Plaintiffs’ business or property.
 24         Lastly, Defendants assert that Plaintiffs lacks standing because it cannot meet
 25   the causation requirement. (Mot. II 18–19.) Again, by reason of Defendants’ scheme
 26   of filing sham CEQA lawsuits against Plaintiffs, Plaintiffs have, at a minimum,
 27   sustained damages in the form attorneys’ fees. (Opp’n II 21.) Therefore, Plaintiffs
 28   have demonstrated a direct relation between the injury they have asserted, and the




                                                   13
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 14 of 16 Page ID #:2372




  1   injurious conduct alleged. Accordingly, Defendants’ motion to dismiss premised
  2   upon Plaintiffs’ lack of standing is DENIED.
  3      2. Whether Plaintiff Adequately Pled RICO Claims
  4         Here, N&A and Defendants S assert that Plaintiffs have failed to adequately
  5   allege an enterprise. First, the FAC is silent on any specific factual allegations
  6   pertaining to the actions of N&A, other than providing a conference room for
  7   Defendants S and Plaintiffs to meet. (Mot. I 6; Mot. II 17.) Second, Plaintiffs have
  8   failed to allege sufficient facts establishing Defendants’ participation in the operation
  9   or management of the enterprise itself. (Mot. II 17.) Accordingly, Defendants’ argue
 10   that Plaintiffs have failed to adequately allege an ongoing organization.
 11         A RICO claim requires a plaintiff to plead the existence of an “enterprise”
 12   within the meaning of 18 U.S.C. § 1961(4). An enterprise may be a legal entity, or it
 13   may be an association-in-fact.      18 U.S.C. § 1961(4).       “[A]n associated-in-fact
 14   enterprise under RICO does not require any particular organizational structure,
 15   separate or otherwise.” Odom v. Microsoft Corp., 486 F.3d 541, 551 (9th Cir. 2007).
 16   To allege an association-in-fact, the complaint must (1) describe “a group of persons
 17   associated together for a common purpose of engaging in a course of conduct,” (2)
 18   provide both evidence of an ongoing organization, formal or informal, and (3)
 19   evidence that the various associates function as a continuing unit. Id. at 552 (citing
 20   U.S. v. Turkette, 452 U.S. 576, 583 (1981)).
 21         Plaintiffs assert that it has adequately satisfied the ongoing organization prong
 22   by alleging that N&A held a meeting in its offices between Defendants S and
 23   Plaintiffs, where N&A holds out Saeed as its founder, and N&A participated in the
 24   racketeering activity. (FAC ¶¶ 1, 17, 49, 83, 102; Opp’n I 4.) However, the Court
 25   finds Plaintiffs allegations insufficient to establish an ongoing organization between
 26   Defendant S and N&A. An ongoing organization is “a vehicle for the commission of
 27   two or more predicate crimes.” Odom, 486 F.3d at 551. Here, the FAC does not
 28   contain factual allegations explaining N&A’s role in the “enterprise” nor explain how




                                                 14
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 15 of 16 Page ID #:2373




  1   the act of holding a meeting in its office is a predicate crime. Gomez v. Guthy-Renker,
  2   LLC, No. 14-CV-01425-JGB (KKx), 2015 WL 4270042, at *10 (C.D. Cal. July 13,
  3   2015) (listing cases that have dismissed RICO claims based on failure to allege an
  4   enterprise’s structure and organization). Accordingly, the Court finds that Plaintiffs
  5   have not adequately pled the enterprise prong of a RICO claim.                Therefore,
  6   Defendants’ motion to dismiss premised upon failure to adequately plead a RICO
  7   claim is GRANTED. However, the Court finds it conceivable that Plaintiffs could
  8   amend the pleadings to allege facts to establish RICO violations against Defendants,
  9   and thus, GRANTS leave to amend.
 10   E.    SANCTIONS
 11         Defendants move for sanctions against Plaintiffs pursuant to Rule 11.
 12   Defendants provide three arguments why the Court should levy sanctions. (Mot. III
 13   11–24.)   First, Plaintiffs misrepresented multiple facts and failed to perform a
 14   reasonable and competent inquiry. (Mot. III 11–14.) Second, Plaintiffs’ claims are
 15   not legally warranted. (Mot. III 15–22.) Third, by using this RICO action as a sword
 16   to harass Defendants, Plaintiffs’ claims have an improper purpose. (Mot. III 22–24.)
 17         The reasons proffered by Defendants are all dead-on arrival. The bulk of these
 18   arguments are simply a rehash of Defendants motion to dismiss. (Compare Mot. III,
 19   with Mot. II.)    For the reasons set forth above, the latter two arguments fail.
 20   Regarding Defendants’ first argument, the Court cautions Defendants again, that their
 21   argument borders the line of frivolous. The FAC explicitly states “agreement.” (FAC
 22   ¶¶ 45, 46, 55.)    Accordingly, the Court finds that Plaintiff did not conceal the
 23   existence of the settlement agreement, but instead expressly disclosed the agreement’s
 24   existence. (FAC ¶¶ 45, 46, 55, 62.) Moreover, at the pleading stage the court declines
 25   to look beyond the pleading and make determinations of facts as to whether the
 26   settlement agreement contained environmental concessions, a hotly disputed topic.
 27   (Mot. III 14.) Lastly, Defendants cite to no legal authority supporting the proposition
 28   that Plaintiffs are required to disclose other CEQA cases filed against Plaintiffs. (Mot.




                                                 15
Case 2:19-cv-05019-ODW-KS Document 39 Filed 05/18/20 Page 16 of 16 Page ID #:2374




  1   III 15.) Accordingly, this argument also fails. Therefore, Defendants motion for
  2   sanctions is DENIED.
  3         Parties are cautioned that this Court shall not tolerate frivolous filings or
  4   arguments, bad faith negotiation tactics, or the use of ellipses to mischaracterize
  5   statements. Future conduct that abut these affronts to the Court may result in Parties
  6   being ordered to show cause as to why the Court should not issue sanctions.
  7                                  VI.    CONCLUSION
  8         For the reasons set forth above, the Court GRANTS the Defendants’ Motion to
  9   Dismiss (ECF Nos. 22, 23); DENIES Defendants’ Motion for Sanctions (ECF
 10   No. 34); DENIES Defendants’ Motion for in camera review at the pleading stage.
 11   (ECF No. 24.) Lastly, the Court GRANTS Plaintiff leave to amend their FAC. Said
 12   amended pleading shall be filed within 21 days of this order.
 13
 14         IT IS SO ORDERED.
 15
 16         May 18, 2020
 17
 18                                ____________________________________
 19                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                16
